
	
		I
		111th CONGRESS
		1st Session
		H. R. 1607
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2009
			Mr. Faleomavaega
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for and promote the economic development of
		  Indian tribes by furnishing the necessary capital, financial services, and
		  technical assistance to Indian-owned business enterprises, to stimulate the
		  development of the private sector of Indian tribal economies, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Indian Development Finance Corporation Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and policy.
					Sec. 3. Definitions.
					TITLE I—ESTABLISHMENT OF CORPORATION
					Sec. 101. Establishment.
					Sec. 102. Duties.
					Sec. 103. Loans and obligations.
					Sec. 104. General powers.
					Sec. 105. Board of Directors.
					Sec. 106. President of the Corporation.
					Sec. 107. Conflicts of interest and financial
				disclosure.
					Sec. 108. Annual meetings.
					Sec. 109. Reports and plans submitted to Congress.
					Sec. 110. Advisory Council.
					Sec. 111. Conforming amendments.
					TITLE II—CAPITALIZATION
					Sec. 201. Issuance of stock.
					Sec. 202. Borrowing authority.
					TITLE III—AUTHORIZATION OF APPROPRIATIONS
					Sec. 301. General operational expenses.
					Sec. 302. Authorizations for paid-in capital stock.
				
			2.Findings and
			 policy
			(a)FindingsCongress
			 finds that—
				(1)a
			 special relationship has existed between the United States and the Indian
			 tribes which is recognized in clause 3, section 8, article I of the United
			 States Constitution;
				(2)Congress, through
			 statutes, treaties, and the exercise of administrative authorities, has
			 implemented the Federal Government’s responsibility for the protection and
			 preservation of Indian tribes and their resources;
				(3)despite the
			 availability of abundant natural resources on Indian lands and a rich cultural
			 legacy which places great value on self-determination, self-reliance, and
			 independence, American Indians and Alaskan Natives experience poverty and
			 unemployment, along with the associated incidences of social pathology, to an
			 extent unequaled by any other group in the United States;
				(4)the reasons for
			 such unparalleled poverty and unemployment have been widely studied and
			 documented by Congress, the General Accounting Office, the Department of the
			 Interior, private academic institutions, and Indian tribes, and such studies
			 have consistently identified as fundamental obstacles to balanced economic
			 growth and progress—
					(A)the very limited
			 availability of long-term development capital and sources of financial credit
			 necessary to support the development of a private sector economy in Indian
			 country comprised of Indian-owned business enterprises;
					(B)the lack of
			 effective control by the Indians over their own lands and resources; and
					(C)the scarcity of
			 experienced Indian managers and technicians;
					(5)previous efforts
			 of the Federal Government directed at stimulating Indian economic development
			 through the provision of grants, direct loans, loan guarantees, and interest
			 subsidies have fallen far short of their objectives due to—
					(A)inadequate
			 funds;
					(B)lack of
			 coordination;
					(C)arbitrary project
			 selection criteria;
					(D)politicization of
			 the delivery system; and
					(E)other
			 inefficiencies characteristic of a system of publicly administered financial
			 intermediation; and
					(6)the experience
			 acquired by multilateral lending institutions among the lesser developed
			 countries has demonstrated the value and necessity of development
			 financing institutions in achieving economic growth in underdeveloped economies
			 and societies that are strikingly similar to Indian and Alaskan Native
			 communities in relation to such matters as control over natural resource
			 management and the absence of experienced, indigenous managers and technicians,
			 as well as the availability of long-term development capital and private
			 sources of financial credit.
				(b)PolicyIt
			 is hereby declared to be the policy of Congress that, in fulfillment of its
			 special and longstanding responsibility to the Indian tribes, the Federal
			 Government should provide assistance to the Indian people in their efforts to
			 break free from the devastating effects of extreme poverty and unemployment and
			 achieve lasting economic self-sufficiency through the development of the
			 private sector of tribal economies by establishing a federally chartered, mixed
			 ownership development financing institution which shall provide a broad range
			 of financial intermediary services including working capital, direct loans,
			 loan guarantees, and project development assistance utilizing the proven
			 efficiencies of the private market mode of operation.
			3.DefinitionsFor purposes of this Act:
			(1)IndianThe
			 term Indian means any person who is a member of an Indian
			 tribe.
			(2)Indian
			 tribeThe term Indian tribe means any Indian tribe,
			 band, nation, or other organized group or community which is recognized by the
			 United States as eligible for the special programs and services provided by the
			 United States to Indians because of their status as Indians, including any
			 Alaska Native village or regional or village corporation as defined in, or
			 established under, the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et
			 seq.).
			(3)ReservationThe
			 term reservation means any Indian reservation, public domain
			 Indian allotment, former Indian reservation in Oklahoma, or land held by any
			 Alaska Native village or regional or village corporation (as defined in, or
			 established under, the provisions of the Alaska Native Claims Settlement
			 Act).
			(4)Tribal
			 organizationThe term tribal organization means the
			 governing body of any Indian tribe or any entity established, controlled, or
			 owned by such governing body.
			(5)Indian business
			 enterpriseThe term Indian business enterprise means
			 any commercial, industrial, or business entity—
				(A)at least 51
			 percent of which is owned by one or more Indian tribes;
				(B)that produces or
			 furnishes goods, services, or facilities and is operated or organized on a
			 for-profit basis;
				(C)that is chartered
			 or controlled by any Indian tribe or tribal organization that is a shareholder
			 of the Corporation; and
				(D)whose—
					(i)principal place of
			 business is located within, or adjacent to, the boundaries of an Indian
			 reservation; or
					(ii)principal business
			 activities in addition to the production of a stream of income are determined
			 by the Corporation to be directly beneficial to an Indian tribe and contribute
			 to the economy of such Indian tribe.
					Such term
			 includes any subsidiary entity that is owned and controlled by any commercial,
			 industrial, or business activity described in the preceding sentence.(6)CorporationThe
			 term Corporation means the Indian Development Finance Corporation
			 established under section 101.
			(7)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			IESTABLISHMENT OF
			 CORPORATION
			101.EstablishmentThere is hereby established the Indian
			 Development Finance Corporation. The Corporation shall have succession until
			 dissolved by an Act of Congress. Congress shall have the sole authority to
			 revise or amend the charter of the Corporation.
			102.DutiesIt shall be the duty of the Corporation
			 to—
				(1)provide
			 development capital through the financial services that the Corporation is
			 authorized to provide under subsections (b), (c), and (d) of section
			 103;
				(2)encourage the
			 development of new and existing Indian business enterprises eligible for its
			 assistance by providing and coordinating the availability of—
					(A)long-term capital
			 and working capital;
					(B)loans, loan
			 guarantees, and other forms of specialized credit; and
					(C)technical and
			 managerial assistance and training;
					(3)maintain
			 broad-based control of the Corporation in its voting stockholders;
				(4)encourage active
			 participation in the Corporation by Indian tribes by ownership of its equity
			 securities; and
				(5)assist in
			 strengthening Indian tribal economies through the development of Indian
			 business enterprises whose activities are directed at contributing to such
			 economies.
				103.Loans and
			 obligations
				(a)In
			 generalThe Corporation may—
					(1)make loans or
			 commitments for loans to any Indian business enterprise; or
					(2)purchase, insure,
			 or discount any obligations of an Indian business enterprise, if such
			 enterprise meets the requirements of subsection (b).
					(b)RequirementsAn
			 Indian business enterprise meets the requirements of this subsection if the
			 Corporation makes an independent determination that—
					(1)such enterprise has
			 or will have—
						(A)a sound
			 organizational and financial structure;
						(B)income in excess
			 of its operating costs;
						(C)assets in excess
			 of its obligations; and
						(D)a reasonable
			 expectation of a continuing demand for—
							(i)its
			 production, goods, commodities, or services; or
							(ii)its
			 facilities; and
							(2)the loan or
			 obligation of such enterprise will be fully repayable in accordance with the
			 terms and conditions of such loan or obligation.
					(c)Terms, rates,
			 and charges(1)In setting the terms,
			 rates, and charges for loans made under this section, the objective of the
			 Corporation shall be to provide the type of credit needed by Indian business
			 enterprises at the lowest reasonable cost and on a sound business basis, taking
			 into account—
						(A)the cost of money to the
			 Corporation;
						(B)the necessary reserve and expenses of
			 the Corporation; and
						(C)the technical and other assistance
			 attributable to loans made available by the Corporation under this
			 section.
						(2)The terms of any loan made under this
			 subsection may provide for interest rates which vary from time to time during
			 the repayment period of the loan in accordance with the rates being charged by
			 the Corporation for new loans at such times.
					(d)Use of
			 fundsFunds available from a loan made under this section may be
			 advanced or reloaned by the borrower to its members or stockholders for the
			 development of individually owned businesses on or adjacent to reservations
			 under circumstances permitted under the bylaws or rules of the
			 Corporation.
				(e)Loan
			 guarantees(1)The Corporation may
			 guarantee all or any part of the principal and interest of any loan made by any
			 State or federally chartered lending institution to any Indian business
			 enterprise if—
						(A)such loan is to an Indian business
			 enterprise that meets the requirements of subsection (b)(2); and
						(B)such loan was made on terms and
			 conditions (including the rate of interest) which would be permissible terms
			 and conditions if such loan were a direct loan made by the Corporation.
						(2)The Corporation may impose a charge
			 for any loan guarantee made under this subsection.
					(3)No loan may be guaranteed by the
			 Corporation under this subsection if the income from the loan to the lender is
			 excludable from such lender’s gross income for purposes of chapter 1 of the
			 Internal Revenue Code of 1986.
					(4)Any loan guarantee made under this
			 subsection shall be assignable to the extent provided in the contract of
			 guarantee entered into by the Corporation.
					(5)Any guarantee made under this
			 subsection shall be uncontestable, except in the case of fraud or
			 misrepresentation of which the holder had actual knowledge at the time the
			 holder acquired the loan.
					(6)The Corporation, in lieu of requiring
			 the original lender to service a loan guaranteed under this subsection until
			 final maturity or liquidation, may purchase such guaranteed loan for an amount
			 equal to the balance of the principal and the amount of interest accrued
			 thereon without penalty if the Corporation determines that the purchase would
			 not be detrimental to the interests of the Corporation and—
						(A)the liquidation of such guaranteed
			 loan would result in the insolvency of the borrower or deprive the borrower of
			 assets essential to its continued operation;
						(B)such guaranteed loan will be repayable
			 with revision of the loan rates, terms, payment periods, or other conditions
			 consistent with loans made by the Corporation under subsection (b); and
						(C)the lender or other holder of such
			 guaranteed loan is unwilling to make such revision.
						(f)Purchases of equity and
			 ownership(1)For purposes of
			 providing long-term capital and working capital to Indian business enterprises,
			 the Corporation is authorized to purchase, or make commitments to purchase,
			 all, or any portion of, the equity or ownership interest in any Indian business
			 enterprise if the Corporation determines, after a full and complete appraisal
			 of all project and business plans associated with the investment taking into
			 account the criteria set forth in paragraph (2), that such an investment does
			 not expose the Corporation to any unreasonable business risks considering the
			 applicable standards prevailing in the field of development finance as applied
			 to Indian economic development (or, in light of the socioeconomic, political,
			 and legal conditions unique to Indian reservations).
						(2)The Corporation is also authorized to
			 supervise or participate in the management of Indian business enterprises in
			 which an investment has been made under paragraph (1) according to such terms
			 and conditions as are agreed to by the Corporation and the principals of the
			 enterprise, including the assumption of a directorship in the corporate body of
			 such Indian business enterprise by an officer of the Corporation.
					104.General
			 powersIn carrying out this
			 Act, the Corporation is authorized—
				(1)to adopt and alter
			 a corporate seal, which shall be judicially noticed;
				(2)to make agreements
			 and contracts with persons, Indian tribes, and private or governmental entities
			 and to make payments or advance payments under such agreements or contracts
			 without regard to section 3324 of title 31, United States Code, except that the
			 Corporation shall provide financial assistance only in accordance with this
			 Act;
				(3)to—
					(A)lease, purchase,
			 accept gifts or donations of, or otherwise to acquire;
					(B)own, hold,
			 improve, use, or otherwise deal in or with; and
					(C)sell, convey,
			 mortgage, pledge, lease, exchange, or otherwise dispose of;
					any
			 property, real, personal, or mixed, or any interest therein;(4)to sue and be sued
			 in its corporate name and to complain and defend in any court of competent
			 jurisdiction;
				(5)to represent
			 itself, or to contract for representation, in all judicial, legal, and other
			 proceedings;
				(6)to make provision
			 for and designate such committees, and the functions thereof, as the Board of
			 Directors may deem necessary or desirable;
				(7)with the approval
			 of the agency concerned, to make use of services, facilities, and property of
			 any board, commission, independent establishment, or executive agency or
			 department of the executive branch in carrying out the provisions of this Act
			 and to pay for such use (such payments to be credited to the applicable
			 appropriation that incurred the expense);
				(8)to
			 use the United States mails on the same terms and conditions as the executive
			 departments of the United States Government;
				(9)to obtain
			 insurance or make other provisions against losses;
				(10)to participate
			 with one or more other financial institutions, agencies, instrumentalities,
			 trusts, or foundations in loans or guarantees made under this Act on terms as
			 may be agreed upon;
				(11)to accept
			 guarantees from other agencies for which loans made by the Corporation may be
			 eligible;
				(12)to establish, as
			 soon as practicable, regional offices in order to more efficiently serve the
			 widely disbursed Indian population;
				(13)to buy and
			 sell—
					(A)obligations of, or
			 instruments insured by, the United States or any agency or instrumentalities
			 thereof; or
					(B)securities backed
			 by the full faith and credit of any such agency or instrumentality;
					(14)to make such
			 investments as may be authorized by the Board of Directors of the
			 Corporation;
				(15)to establish such
			 offices within the Corporation as may be necessary including offices
			 for—
					(A)Project
			 Development;
					(B)Project Evaluation
			 and Auditing;
					(C)Fiscal
			 Management;
					(D)Research and
			 Development; and
					(E)any other offices
			 as may from time to time be authorized by the Board of Directors; and
					(16)to exercise all
			 other lawful powers necessarily or reasonably related to the establishment of
			 the Corporation in order to carry out the provisions of this Act and the
			 exercise of its powers, purposes, functions, duties, and authorized
			 activities.
				105.Board of
			 Directors
				(a)MembersThe
			 powers of the Corporation shall be vested in the Board of Directors which shall
			 consist of the following 21 members:
					(1)1
			 officer of the United States Government, designated by the Secretary of the
			 Interior.
					(2)19 individuals who
			 represent the shareholders in the Corporation, appointed by the President by
			 and with the advice and consent of the Senate, taking into account the
			 experience of the individual in private business enterprises and in development
			 or commercial financing and shall consult with, and receive recommendations
			 from, Indian tribes.
					(3)The President of
			 the Corporation.
					(b)TermsThe
			 term of office for the initial members of the Board of Directors described in
			 subsection (a)(2) shall expire at the commencement of the first annual meeting
			 of the shareholders of the Corporation held as soon as is reasonably possible
			 after the date on which subscriptions have been paid for at least 10 percent of
			 the common stock initially offered for sale to Indian tribes.
				(c)Vacancies(1)Any vacancy on the Board
			 of Directors created by the resignation or removal of a member described in
			 subsection (a)(2) shall be filled by the Board in accordance with the bylaws of
			 the Corporation except that such appointment shall only be made for a term
			 extending to the next annual shareholders meeting of the Corporation.
					(2)If a vacancy occurs on the Board of
			 Directors prior to the expiration of the term of office to which the member
			 described in subsection (a)(2) was appointed, the President shall appoint an
			 individual, by and with the consent of the Senate, to fill such vacancy until
			 the expiration of such term of office.
					(d)RemovalA
			 member of the Board of Directors may be removed from office by the Board only
			 for neglect of duty or malfeasance in office.
				(e)QuorumA
			 majority of the Board of Directors shall constitute a quorum and except as
			 provided in subsection (h)(2), any action of the Board of Directors shall be
			 effected by majority vote of all members of the Board of Directors.
				(f)DutiesThe
			 Board of Directors shall—
					(1)annually elect
			 from among the members described in subsection (a)(2) a Chairman and Vice
			 Chairman;
					(2)establish the
			 policies of the Corporation and shall supervise the management of the
			 Corporation;
					(3)adopt, and may
			 amend, such bylaws as are necessary for the proper management and functioning
			 of the Corporation;
					(4)keep the Council
			 established under section 110 fully informed of its activities; and
					(5)provide the
			 Council with such further information or data in its possession as the Council
			 may deem necessary to the appropriate discharge of the responsibilities of the
			 Council.
					(g)MeetingsThe
			 Board of Directors shall meet at any time pursuant to the call of the Chairman
			 and as may be provided by the bylaws of the Corporation, but not less than
			 quarterly. Subject to such rules adopted by the Board of Directors as are
			 necessary for the orderly conduct of business, all meetings of the Board of
			 Directors shall be open to representatives of Indian tribes, Indian business
			 enterprises, and Indian organizations and any individual who has an
			 identifiable interest in the affairs of the Corporation. The Board of Directors
			 may meet in private executive session if the matter under discussion in such
			 session involves any matter which may impinge on the right of privacy of any
			 individual.
				(h)Member
			 designated by the SecretaryThe member designated by the
			 Secretary shall—
					(1)have 20 percent of
			 the share of votes cast at annual shareholders meetings; and
					(2)be
			 overruled only by a two-thirds majority vote at regular board meetings in
			 matters involving—
						(A)calling of
			 callable capital;
						(B)borrowing by the
			 Corporation of amounts in excess of $10,000,000;
						(C)loans or
			 investments made by the Corporation in excess of $1,000,000; or
						(D)the adoption of
			 changes to investment and credit policies.
						(i)CompensationEach
			 member of the Board of Directors not otherwise employed by the Federal
			 Government or a State government shall receive compensation at a rate equal to
			 the daily rate for GS–18 of the General Schedule under section 5332 of title 5,
			 United States Code, for each day, including traveling time, he or she is
			 engaged in the actual performance of his or her duties as a member of the Board
			 of Directors. A member of the Board of Directors who is an officer or employee
			 of the United States Government or of a State government shall serve without
			 additional compensation. All members of the Board of Directors shall be
			 reimbursed for travel, subsistence, and other necessary expenses incurred by
			 them in the performance of their duties.
				106.President of
			 the Corporation
				(a)PresidentThe
			 Board of Directors shall appoint a President of the Corporation. The President
			 of the Corporation may be removed from office by the Board of Directors in
			 accordance with the bylaws of the Corporation.
				(b)Duties and
			 powersThe President of the Corporation shall have the following
			 duties and powers:
					(1)Serve as the chief
			 executive officer of the Corporation.
					(2)Subject to the
			 direction of the Board of Directors and the general supervision of the
			 Chairman, carry out the policies and functions of the Corporation.
					(3)Have authority
			 over all personnel and activities of the Corporation.
					(4)With the approval
			 of the Board of Directors, have the authority to appoint and fix the
			 compensation and duties of such officers and employees as may be necessary for
			 the efficient administration of the Corporation. Such appointments and
			 compensation may be made without regard to the provisions of title 5, United
			 States Code, governing appointments in the competitive service, and chapter 51
			 and subchapter III of chapter 53 of title 5, United States Code.
					107.Conflicts of
			 interest and financial disclosure
				(a)ApplicabilityThe
			 financial disclosure provisions of the Ethics in Government Act of 1978 (92
			 Stat. 1824; Public Law 95–521) applicable to individuals occupying positions
			 compensated under the Executive Schedule shall apply—
					(1)to the members of
			 the Board of Directors;
					(2)to the officers of
			 the Corporation;
					(3)to employees of
			 the Corporation whose position is compensated at a rate equivalent to that
			 payable for grade GS–16 or above of the General Schedule established by chapter
			 53 of title 5, United States Code; and
					(4)to the Corporation
			 as if it were a Federal agency.
					(b)Financial
			 interests(1)Except as permitted by paragraph (3),
			 no member of the Board of Directors shall vote on any matter respecting any
			 application, contract, claim, or other particular matter pending before the
			 Corporation, in which, to the member’s knowledge, a financial interest is held
			 by—
						(A)the member;
						(B)the member’s spouse, child, or
			 partner;
						(C)an organization other than the
			 Corporation in which the member is serving as officer, director, trustee,
			 partner, or employee; or
						(D)any person or organization with whom
			 the member is negotiating, or has any arrangement concerning, prospective
			 employment.
						(2)Action by any member of the Board of
			 Directors contrary to the prohibition under paragraph (1) shall be cause for
			 removal of such member pursuant to section 105(d), but shall not impair or
			 otherwise affect the validity of any otherwise lawful action by the Corporation
			 in which such member participated.
					(3)The prohibition contained in
			 paragraph (1) shall not apply if the member first advises the Board of
			 Directors of the nature of the particular matter in which he or she proposes to
			 participate and makes full disclosure of such financial interest, and the Board
			 of Directors determines by majority vote that the financial interest is too
			 remote or too inconsequential to affect the integrity of such member’s services
			 for the Corporation in that matter. The member involved shall not participate
			 in such determination.
					(c)Applicability of
			 certain lawSubsection (a) of section 207 of title 18, United
			 States Code (and subsections (f), (h), and (j) of such section to the extent
			 they relate to subsection (a)), shall apply to former members of the Board of
			 Directors, officers, and employees of the Corporation as if they were former
			 officers or employees of the executive branch of the United States Government.
			 Such section shall apply to the Corporation as if it were an agency of the
			 executive branch of the United States Government.
				108.Annual
			 meetings
				(a)In
			 generalThe Corporation shall hold an annual meeting of its
			 shareholders which shall be open to the public. At such meeting, the
			 Corporation shall give a full report of its activities during the year and its
			 financial condition and may present proposals for future action and other
			 matters of general concern to shareholders and Indian business enterprises
			 eligible for services from the Corporation.
				(b)Shareholders and
			 representativesShareholders and representatives of Indian
			 business enterprises may—
					(1)present motions or
			 resolutions at the annual meeting of shareholders relating to matters within
			 the scope of this Act; and
					(2)participate in the
			 discussion thereof and other matters on the agenda of such meeting.
					(c)NoticeNot
			 less than 30 days notice of the time and place of the annual meeting required
			 under subsection (a) shall be given to all shareholders.
				(d)VotingEach
			 member Indian tribe may vote its common stock on all matters before the annual
			 shareholders meeting and on all matters pertaining to election of the Board of
			 Directors. Shareholders may cumulate their votes based on the number of
			 director positions that are standing for election.
				109.Reports and
			 plans submitted to Congress
				(a)Annual
			 reportsThe Board of Directors of the Corporation shall report
			 annually to the appropriate committees of the Congress on the Corporation’s
			 capital, operations, and financial condition. Such report shall include
			 recommendations for legislation needed to improve the services of the
			 Corporation.
				(b)Development
			 planNot later than 1 year after the date of the enactment of
			 this Act, the Corporation shall submit to the Congress a comprehensive, 5-year
			 organizational development plan that includes—
					(1)financial
			 projections;
					(2)a
			 description of a corporate structure and locations; and
					(3)operational
			 guidelines, particularly the coordinating relationship the Corporation has, or
			 plans to have, with Federal domestic assistance programs that allocate
			 financial resources and services to Indian tribes and reservations for economic
			 and business development purposes.
					110.Advisory
			 Council
				(a)EstablishmentThere
			 is hereby established the Advisory Council to the Indian Development Finance
			 Corporation (hereafter in this section referred to as the
			 Council), which shall provide advice on the policies and
			 operations of the Corporation.
				(b)MembershipThe
			 Council shall consist of—
					(1)the Comptroller of
			 the Currency;
					(2)the Secretary of
			 the Interior; and
					(3)the Chairman of
			 the Board of Governors of the Federal Reserve System.
					(c)DutiesThe
			 Council shall—
					(1)recommend to the
			 Board of Directors of the Corporation general policy directives;
					(2)be available to
			 provide financial and technical assistance upon request of the Board of
			 Directors;
					(3)transmit to the
			 Board of Directors and the Congress an annual report with respect to the
			 policies of the Corporation that contains data on the operations and policies
			 of the Corporation, recommendations concerning the Corporation, and such other
			 data and material as the Council may deem appropriate; and
					(4)make reports and
			 recommendations to the Board of Directors as it may from time to time request
			 or as the Council may consider necessary to more effectively or efficiently
			 accomplish the purposes of this section or the purposes for which the Council
			 is created.
					111.Conforming
			 amendments
				(a)Title
			 31Title 31, United States Code, is amended as follows:
					(1)In paragraph (2)
			 of section 9101, by adding at the end the following new subparagraph:
						
							(K)the Indian
				Development Finance
				Corporation.
							.
					(2)In paragraph (3)
			 of section 9107(c), by inserting the Indian Development Finance
			 Corporation, after the Regional Banks for
			 Cooperatives,.
					(3)In paragraph (2)
			 of section 9108(d), by inserting the Indian Development Finance
			 Corporation, after the Regional Banks for
			 Cooperatives,.
					(b)Title
			 5Section 5315 of title 5, United States Code, is amended by
			 adding at the end the following new item:
					
						President,
				Indian Development Finance
				Corporation.
						.
				IICAPITALIZATION
			201.Issuance of
			 stock
				(a)In
			 general(1)The
			 Corporation is authorized to issue shares of stock in the Corporation in an
			 amount and of such class as may be determined by the Board of Directors subject
			 to the provisions of this section.
					(2)Shares of stock in the Corporation
			 may only be issued to and may only be held by Indian tribes and the United
			 States.
					(3)The Corporation is authorized to
			 redeem or repurchase any share of stock issued by the Corporation at a price
			 determined by the Board of Directors.
					(b)Initial
			 offering(1)The Corporation shall
			 make an initial offering of a total of 500,000 shares of common stock of the
			 Corporation for sale at $50 per share to Indian tribes.
					(2)The number of such shares of stock
			 required to be purchased by each Indian tribe in order to become a member of
			 the Corporation shall be determined on the basis of an equitable formula
			 established by the Board of Directors taking into account indicators of the
			 economic condition of each Indian tribe applying for membership. Such economic
			 indicators shall be developed by the Board and applied on a uniform
			 basis.
					(3)Twenty percent of the value of the
			 stock to be purchased by each tribe as a condition of membership shall be paid
			 into the Corporation in the form of cash or cash equivalent securities, and 80
			 percent shall be in the form of a legally binding commitment available for call
			 by the Board to meet the obligations of the Corporation but not for use of the
			 Corporation in lending activities or for administrative expenses.
					(c)Number of
			 shares(1)The
			 Secretary is authorized to subscribe to 2,000,000 shares of capital stock in
			 the Corporation.
					(2)The Secretary—
						(A)shall pay $20,000,000, representing 20
			 percent of the value of the shares of capital stock in the Corporation
			 subscribed under paragraph (1), to the Corporation within a 2-year period
			 beginning on the date of enactment of this Act; and
						(B)beginning in fiscal year 2012, is
			 authorized to agree on behalf of the United States to pay up to $80,000,000,
			 representing 80 percent of the value of the shares of capital stock in the
			 Corporation subscribed under paragraph (1), or any portion thereof, to the
			 Corporation upon call of the Board of Directors of the Corporation. The amount
			 of this request for funds to establish a reserve for loss will be determined by
			 the Secretary of the Interior and the Board of Directors based upon an
			 assessment of need, taking into account a risk analysis of the investment and
			 credit policies and practices of the Corporation. Any commitment to make such
			 contributions shall be made subject to obtaining the necessary appropriations,
			 and shall be made when funds are required to meet obligations of the
			 Corporation for funds borrowed by the Corporation or for loans guaranteed by
			 the Corporation, but not for use of the Corporation in lending activities of
			 the Corporation or for administrative expenses of the Corporation.
						(3)The capital stock subscribed by the
			 Secretary on behalf of the United States under paragraph (1)—
						(A)shall be valued at $50 per
			 share;
						(B)shall be nonvoting stock;
						(C)shall not accrue dividends; and
						(D)may not be transferred to any person
			 or entity other than the Corporation.
						(d)Payment of
			 dividendsThe Board shall establish policies for payment of
			 dividends to the Corporation’s shareholders to be based on sound business
			 practices and fiscal management principles and which shall give a priority to
			 providing a return on investment based on shareholders pro rata interest in
			 income generated from the capital contribution of common stock shareholders as
			 compared to income attributable to capital contributed by the United
			 States.
				(e)Exempted
			 securitiesThe stock or other securities or instruments issued by
			 the Corporation shall, to the same extent as securities which are the direct
			 obligations of the United States, be exempted securities within the meaning of
			 the laws administered by the Securities and Exchange Commission.
				202.Borrowing
			 authority
				(a)In
			 generalThe Corporation is authorized to issue bonds, notes, and
			 other evidence of indebtedness. Such obligations shall be issued at such times,
			 bear interest at such rates, and contain such terms and conditions as the Board
			 of Directors shall determine after consultation with the Secretary of the
			 Treasury.
				(b)Amount of
			 obligationsThe aggregate amount of obligations issued under
			 subsection (a) shall not exceed an amount equal to—
					(1)the product of 10
			 multiplied by the sum of—
						(A)the paid-in
			 capital of the Corporation; plus
						(B)retained earnings
			 and profits of the Corporation; plus
						(2)the book value of
			 callable capital represented by the total commitments of tribal shareholders
			 and the $80,000,000 subscribed to by the United States as provided for in
			 section 201(c)(2)(B) of this Act.
					(c)Sale of
			 obligationsAn obligation issued under subsection (a) may be sold
			 through an agent by negotiation, offer, bid, syndicate sale, or otherwise and
			 such transaction completed by book entry, wire transfer, or such other means as
			 may be appropriate.
				IIIAUTHORIZATION OF
			 APPROPRIATIONS
			301.General
			 operational expensesIn
			 addition to amounts authorized to be appropriated under section 302, there are
			 authorized to be appropriated—
				(1)$2,000,000 for
			 fiscal year 2010 for the purpose of carrying out the provisions of this
			 Act;
				(2)$2,500,000 for each of the fiscal years
			 2010, 2011, 2012, 2013, and 2014 for the purpose of project development
			 activities; and
				(3)such sums as may
			 be necessary to carry out the provisions of this Act for each of the fiscal
			 years 2010, 2011, 2012, 2013, and 2014.
				302.Authorizations
			 for paid-in capital stockThere are authorized to be appropriated for
			 each of the fiscal years 2010 and 2011, $10,000,000 for the purpose of carrying
			 out the provisions of section 201(c)(2)(A). Such sums shall remain available
			 until expended. Beginning in fiscal year 2011, such amounts, not to exceed a
			 total of $80,000,000, are authorized to be appropriated for the purpose of
			 carrying out the provisions of section 201(c)(2)(B).
			
